         Case 7:15-cv-02825-VB-AEK Document 35 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Marcus Green,

                                   Petitioner,                   SEALING ORDER

                  -against-                                      15 Civ. 2825 (VB)(AEK)

Letitia James,1

                                    Respondent.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        Pro Se Petitioner Marcus Green filed a petition for a writ of habeas corpus challenging

his conviction in New York State court for multiple offenses, including a crime defined in the

New York Penal Law as a sex offense. Section 50-b of the New York Civil Rights Law requires

that the identity of any victim of a sex offense must be kept confidential, and “[n]o…court

file…which identified such a victim shall me made available for public inspection.”

        In this matter, both Petitioner and Respondent have filed on ECF documents that include

references to the name of the victim of the sex offense for which Petitioner was convicted.

Pursuant to Section 50-b of the New York Civil Rights Law, those documents either should have

been redacted in part or filed under seal to ensure that the identity of the victim remains

confidential.

        Accordingly, the Court hereby directs the Clerk of the Court to place the following

documents under seal: ECF Nos. 15-10; 15-12; 15-13; 15-14; 15-16; and 26.




        1
        Letitia James, who became the New York State Attorney General on January 1, 2019, is
automatically substituted herein as Respondent for originally named Respondent Eric T.
Schneiderman pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
        Case 7:15-cv-02825-VB-AEK Document 35 Filed 01/07/21 Page 2 of 2




       Access to these documents shall be restricted to Pro Se Petitioner Marcus Green,

Respondent Eric T. Schneiderman (now Letitia James, pursuant to Rule 25(d) of the Federal

Rules of Civil Procedure, as set forth above), and the Court.

       The Clerk of the Court is also directed to mail a copy of this order to the Pro Se

Petitioner.

Dated: January 7, 2021
       White Plains, New York

                                                     SO ORDERED.


                                                     ________________________________
                                                     ANDREW E. KRAUSE
                                                     United States Magistrate Judge
